The rule respecting a change of venue from a rural county to the county of New York is not inflexible. (Broderick v. De Mesa, 178 App. Div. 669.) We are of the opinion that this case is one where the venue should be changed for the convenience of witnesses most of whom, it appears, are residents of the county of New York. The order is, therefore, *919reversed, with ten dollars costs and disbursements, and the motion to change the venue from Dutchess county to New York county is granted, with ten dollars costs. Jenks, P. J., Mills, Rich, Putnam and Kelly, JJ., concur.